Citation Nr: 0334972	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  94-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for myofascial 
strain of the lumbosacral area with degenerative joint 
disease, currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right lateral scapular area, 
posterior thorax, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the left lateral scapular area, 
posterior thorax, currently rated as 10 percent disabling.

4.  Entitlement to an effective date earlier than May 29, 
1998, for a 10 percent evaluation for residuals of shell 
fragment wounds of the head and neck.

5.  Entitlement to an effective date earlier than October 7, 
1991, for service connection for post-traumatic stress 
disorder (PTSD).

6.  Entitlement to an effective date earlier than March 25, 
1998, for a total rating for compensation purposes based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1967 to February 
1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1993 RO rating decision that granted service 
connection for PTSD and assigned a 30 percent rating for this 
disorder, and denied increased (compensable) ratings for 
myofascial strain of the lumbosacral area, and residuals of 
shell fragment wounds of the right and left thoracic region.  
In an August 1996 decision, the Board granted an increased 
evaluation of 70 percent for the PTSD and remanded the other 
issues to the RO for additional development.

RO decisions subsequent to the August 1996 Board decision 
have reclassified the low back condition to include 
degenerative joint disease and increased the evaluation from 
zero to 40 percent; and reclassified the residuals of shell 
fragment wounds of the right and left thoracic region to 2 
separate conditions, shell fragment wounds of the right 
lateral scapular area, posterior thorax, and shell fragment 
wounds of the left lateral scapular area, posterior thorax, 
and assigned separate 10 percent ratings for each condition.  
Inasmuch as higher evaluations are potentially available for 
these conditions, and the issues of increased evaluations for 
those conditions were already in appellate status at the time 
of the RO decisions, the Board will consider entitlement to 
increased evaluations for those conditions for the entire 
period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

RO decisions subsequent to the August 1996 Board decision 
have also increased the evaluation for residuals of shell 
fragment wounds of the head and neck from zero to 10 percent, 
effective from May 29, 1998; assigned a total rating for 
compensation purposes based on individual unemployability, 
effective from March 25, 1998; and denied an effective date 
earlier than October 7, 1991, for the grant of service 
connection for PTSD.  The veteran was notified of these 
determinations and appealed for an effective date earlier 
than May 29, 1998, for the 10 percent rating for residuals of 
shell fragment wounds of the head and neck; for an effective 
date earlier than October 7, 1991, for service connection for 
PTSD; and for an effective date earlier than March 25, 1998, 
for a total rating for compensation purposes based on 
individual unemployability. 

In view of the above, the Board has classified the issues for 
appellate consideration as shown on the first two pages of 
this remand.  The veteran testified before a Member of the 
Board sitting at the RO in Seattle, Washington, in August 
1995, as well as the undersigned sitting at the RO in 
Portland, Oregon, in June 2003.  For these reasons, a panel 
of 3 Members, including the 2 Members who received testimony 
from the veteran, will decide the appeal.  38 U.S.C.A. 
§§ 7102(a) and 7107(c) (West 2002).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
March 2003, the RO provided such notice to the veteran and 
advised him to submit any evidence within 30 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

The veteran testified at the hearing in June 2003 to the 
effect that he was receiving disability benefits from the 
Social Security Administration (SSA), although it was not 
clear whether he was receiving or had received benefits from 
this agency or unemployment benefits.  Any records used by 
the SSA to award disability benefits to the veteran, 
including the agency's decision to award these benefits, are 
relevant to the veteran's claims being considered in this 
appeal and should be obtained.  Quartuccio, 16 Vet. App. 183.

The regulations for the evaluation of disabilities of the 
spine were revised, effective as of September 26, 2003.  68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  The revised 
regulations provide standard ranges of motion for the 
cervical and thoracolumbar spine for VA purposes, and were 
not considered in the evaluation of the veteran's low back 
disability and the residuals of shell fragment wounds of the 
right and left lateral scapular areas, posterior thorax.  

The normal ranges of motion of the cervical spine are forward 
flexion to 45 degrees, extension to 45 degrees, left and 
right lateral flexion to 45 degrees, and left and right 
lateral rotation to 80 degrees.  The combined range of motion 
for the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, 
Note (2) above diagnostic code 5235.  68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).

The standard ranges of motion for the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
lateral rotation to 30 degrees.  The combined range of motion 
for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2) above diagnostic code 5235.  

X-rays of the veteran's lumbosacral spine taken at the time 
of his VA examination in May 1997 demonstrate degenerative 
disc disease.  Under the circumstances, the veteran should 
undergo a contemporary VA examination to determine the 
severity of his low back disability as well as the severity 
of the shell fragment wounds of the right and left lateral 
scapular areas, posterior thorax.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should also be advised that 
if he would like his appeal decided 
without delay, he can tell VA that he 
wishes to waive any remaining time period 
he has to respond to this notice.

2.  The RO should contact the SSA to 
determine whether the veteran is 
receiving or has ever received disability 
benefits.  If he has, all records in 
possession of that agency related to the 
award of disability benefits as well as 
the copy of the decision should be 
obtained for inclusion in the veteran's 
claims folders.

3.  Copies of up-to-date records of 
treatment, VA and private, for the 
service-connected disabilities currently 
at issue, should be secured for inclusion 
in the claims file.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his low back disability 
and the residuals of shell fragment 
wounds of the right and left lateral 
scapular areas, posterior thorax.  All 
indicated studies should be performed and 
all clinical findings, including range of 
motion of the cervical and thoracolumbar 
spine using the standards noted above, 
reported in detail.  The examiner should 
opine on the severity of the low back and 
right and left lateral scapular areas, 
disabilities, including any functional 
impairment caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness of the 
joints related to those disabilities.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the related joints are used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folders 
must be made available to the examiner 
and reviewed prior to the examination.

The examiner should also express an 
opinion as to whether any neurological 
deficits found are related to these 
service-connected disabilities or to 
other conditions.

5.  After the above development, the RO 
should review the veteran's claims on all 
issues set forth above.  The review of 
the claims for increased evaluations for 
the disabilities of the low back and 
right and left lateral scapular areas, 
posterior thorax, disabilities should 
reflect consideration of the revised 
regulations for the evaluation of 
disabilities of the spine.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



			
	John E. Ormond, Jr.	D. C. Spickler
	Veterans Law Judge,                                      
	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals



__________________________________________
N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



